Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 1 of 27 PageID: 883



                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


 STOCKFOOD AMERICA, INC.,

                          Plaintiff,

                   v.                           Civ. No. 2:18-cv-16678-KM-MAH

 ADAGIO TEAS, INC.,
                                                            OPINION
                          Defendant.


MCNULTY, U.S.D.J.:

      The plaintiff, Stockfood America, Inc. (“Stockfood”) alleges that the defendant,
Adagio Teas, Inc. (“Adagio”) infringed its copyrights in two photographic images by
posting the images to its website. Stockfood seeks summary judgment as to the two
essential elements of a copyright infringement claim (ownership of a valid copyright
and infringement by defendant), and also as to whether Adagio’s alleged
infringement was willful. Adagio opposes each aspect of the motion. For the reasons
stated herein, Stockfood’s motion will be granted as to ownership and infringement,
but denied as to willfulness, which poses issues of fact.




                                          1
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 2 of 27 PageID: 884




    I. Background 1
      Defendant Adagio operates a website that provides news and other content
related to tea. (PSMF ¶ 5). 2 Plaintiff Stockfood is a photographic agency which
maintains a database of stock food images, videos, and other features that it
licenses to third parties. (PSMF ¶ 1).
      A. Agency Agreement and Addendum
      As relevant here, Stockfood acts as a licensing agent for multiple
photographers. Stockfood obtains the images that are its stock in trade from
photographers, with whom it enters into standard agreements, entitled
“Photographer’s Image–Exclusive Agency Agreement” (the “Agency Agreement”). I
here summarize one of two relevant agreements, the one between Stockfood (as
“Agency”) and Pete Eising (as “Photographer”). (DE 20-2 at 1–9). 3 It begins with a
statement of purpose:
      The Photographer is in the business of creating Photographs. The
      Agency is in the business of licensing Photographs. The Photographer
      and the Agency have determined that it is in their mutual interest to
      enter into this Agreement in order to appoint the Agency to represent
      the Photographer for the licensing of the Photographer's Photographs


1      For purposes of this motion, I consider the parties’ statements of material facts, as
well as the deposition testimony and documentary evidence. Facts not contested are
assumed to be true.
      Certain record items will be cited as follows:
      PSMF = Plaintiff Stockfood’s statement of material facts (DE 18-2)
      DRSMF = Defendant Adagio’s responsive statement of material facts (DE 21)
      Pl. Br. = Plaintiff Stockfood’s brief in support of summary judgment (DE 19-1)
      Def. Br. = Defendant Adagio’s brief in opposition to summary judgment (DE 20).
      Reply Br. = Plaintiff Stockfood’s reply brief (DE 24)
2      Plaintiff claims that this website was used to promote Adagio’s tea business. (PSMF ¶
7). Adagio disputes this, claiming that the website in question, teamuse.com, does not
generate revenue, and does not feature any products sold by Adagio. (DRSMF ¶ 7). That
dispute is not material to this motion.
3      The other relevant agreement, with photographer Rita Maas, is substantially
identical. (DE 20-2 at 10–14).

                                              2
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 3 of 27 PageID: 885



       upon such reasonable terms and conditions that the Agency can
       arrange and in accordance with, as set forth in this document.

(Agency Agreement, DE 20-2 at 1).
       The next section specifies the categories of authority that are granted to the
Agency. The most pertinent categories are these:
       1. GRANT OF AUTHORITY:

             (a) Appointment: The Photographer hereby appoints the Agency,
       and the Agency hereby accepts such appointment, as the
       Photographer's exclusive agent worldwide with respect to licensing the
       Photographs submitted to the Agency by the Photographer. . . .

              (c) Restriction on Competition: The Photographer shall be
       entitled to engage in assignment photography for his own account, but
       Photographer agrees, as a material condition of this agreement, not to
       sell or license any Photographs directly to any clients introduced either
       to the Photographer, or to his Photographs, by the Agency. . . .

              (d) Discretion As to Prices: The Photographer grants the Agency
       the right to determine, in its complete and sole discretion, the terms,
       conditions and pricing of Photographs licensed to its clients, except in
       the event of an outright purchase, in which case the Agency agrees to
       consult with the Photographer prior to completing such transaction.

             (e) Discretion As to Lawsuits: The Agency shall have the sole
       authority to determine if, and when, any legal action shall be pursued
       in regard to the Photographs, whether for copyright infringement, loss,
       damage or any other reason, and shall have complete discretion
       regarding its choice of attorney. Settlements shall be not subject to the
       Photographer's prior approval. After deduction of legal expenses, all
       funds recovered shall be divided in the same manner as set forth in
       Paragraph 6.

(Id. § 1).
       Stockfood obligates itself to use best efforts to exploit the photographs by
licensing them and collecting licensing fees:


       5. OBLIGATIONS OF AGENCY:

            (a) Licensing: [Agency] shall use its best efforts to license the
       Photographer's Photographs and to charge and receive reasonable fees

                                           3
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 4 of 27 PageID: 886



       for such licensing. Agency will use its best efforts to collect all fees
       charged for licensing the Photographer's Photographs, including the
       retention of an attorney for collection, if it deems it appropriate.

(Id. § 5).
       Additional miscellaneous provisions are as follows:
             •   Stockfood and the photographer agree to split the net licensing fees 50-
                 50. (Id. § 6(a)).
             •   Stockfood will have the status of independent contractor. (Id. § 11).
             •   The agreement is governed by the law of the State of Maine. (Id. §
                 12(d)).
       Each Agency Agreement has the following Addendum, reproduced here in full:
       Stockfood Contract Copyright Addendum

       As a photographer, under current U.S. law you own the copyright to your
       photographs from the moment you create them. Though registration is not
       required for copyright protection it is a prerequisite before United States
       authors can bring an action for infringement in federal court. If your
       photographs are not registered prior to an act of infringement, you are
       only entitled to seek actual damages, and cannot ask the court for
       statutory damages or attorney's fees. This is significant as actual damages
       may be limited to a license fee where statutory damages, while
       discretionary with the court, range from $750 to $30,000 and can be
       increased if the infringement is considered willful, up to a maximum of
       $150,000.

       If you have not already registered your photographs with the copyright
       office, StockFood can include these photographs as part of the registration
       of its database of photographs if you agree in writing to assign copyright to
       StockFood. This is solely for the purposes of registration. StockFood must
       have your permission in writing in order to proceed. The copyright will be
       assigned back upon termination or upon request. This will permit
       StockFood to enforce your rights in court, and seek statutory damages and
       attorney's fees. You will not lose any rights. The U.S. Copyright Office,
       together with the Picture Archive Agency of America (PACA) evolved this
       strategy to make the registration of photographs easier for stock
       photography libraries.

       Please acknowledge your acceptance by signing below:

       In order to protect photographs offered for license by StockFood, if
       Photographer has not previously registered photographs selected by
                                               4
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 5 of 27 PageID: 887



      StockFood, Photographer assigns the copyright to StockFood in all accepted
      Photographs, solely for the purposes of copyright registration. Such
      registration shall be reassigned to Photographer upon request or termination
      of the Agreement. This assignment applies to all previously submitted and
      all Photographs to be submitted under the Agency Agreement.

      (signed)
      Pete A. Eising
      Photographer
(Agency Agreement (addendum), DE 20-2 at 9 (italics in original)).
      B. This Dispute
      This litigation concerns two photographs that were allegedly displayed on
Adagio’s website. Stockfood says it owns the copyright to these images, referred to
as image 00133615 and image 00645460 (the “Images”). (PSMF ¶ 2). The Images
are allegedly registered with the United States Copyright Office (“USCO”) under
Registration Numbers VA 1-341-953 and VA 1-652-320. 4 (PSMF ¶ 3; DE 1-2).
Stockfood further claims that the Images are original works as to which it has
rights of authorship. (PSMF ¶ 3). Adagio disputes that Stockfood created the
Images, and disputes that Stockfood holds a valid copyright to them. (DRSMF ¶ 3).
According to Adagio, Stockfood’s agreements with its photographers do not grant
Stockfood an ownership interest or exclusive license to any photographs, including
the Images. (Id.).
      In the spring of 2018, Stockfood contacted Adagio regarding what it perceived
to be the unauthorized use of the Images on one of Adagio’s websites. (PSMF ¶ 7).
The initial infringement had occurred ten years before, in 2008. 5 (DRSMF ¶ 9).
Stockfood claims that it did not grant Adagio permission to use the Images. (PSMF ¶

4      Attached to Stockfood’s complaint are two certificates from the USCO. They both
describe the “nature of the work” as “database” and the “[n]ew material included in claim”
as “compilation of photographs.” (DE 1-2 at 2, 4, 5). Stockfood asserts that these two
Images are included in the database compilations. Adagio disputes that the Images were
included in the registered “database[s].” (DRSMF ¶ 2).
5      Adagio does not directly admit that it was using the Images, but states that, to the
extent it did use them, it did not do so in connection with generating revenue or promoting
its products. (DRSMF ¶ 8). Elsewhere it states that after being notified of potential
infringement, it removed the Images from its website. (DRSMF ¶ 12) I take these statements
as implying a concession that the Images were on Adagio’s website.

                                             5
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 6 of 27 PageID: 888



9). While Adagio does not affirmatively claim that it was granted permission, it
suggests that it would routinely seek such permission. (DRSMF ¶ 9). Its policy, says
Adagio, has always been to use only licensed images on its websites. Although
Adagio no longer has records dating back to 2008, it has provided records showing
that it has followed this policy in other instances. (DRSMF ¶ 9).
      Stockfood notified Adagio of this perceived infringement and attempted to
charge Adagio licensing fees for the Images. (PSMF ¶12). Adagio claims that it then
immediately removed the Images from its website and tried to pay the fees, but was
unable to do so because it received multiple conflicting requests. (DRSMF ¶ 12).
      On November 30, 2018, Stockfood filed a complaint in this Court against
Adagio, asserting copyright infringement pursuant to 17 U.S.C. § 101, et seq. (DE
1). On December 13, 2019, it filed the current motion for partial summary judgment
on the issues of liability and willfulness. (DE 19). Adagio responded on January 6,
2020 (DE 20). Stockfood replied on January 14, 2020. (DE 24).
      For the reasons below, that motion for summary judgment is granted in part
and denied in part.
      II.   Legal Standard
      Federal Rule of Civil Procedure 56(a) provides that summary judgment should
be granted “if the movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);
Kreschollek v. S. Stevedoring Co., 223 F.3d 202, 204 (3d Cir. 2000). In deciding a
motion for summary judgment, a court must construe all facts and inferences in
the light most favorable to the nonmoving party. See Boyle v. Cty. of Allegheny Pa.,
139 F.3d 386, 393 (3d Cir. 1998). The moving party bears the burden of
establishing that no genuine issue of material fact remains. See Celotex Corp. v.
Catrett, 477 U.S. 317, 322–23 (1986). “[W]ith respect to an issue on which the
nonmoving party bears the burden of proof . . . the burden on the moving party may
be discharged by ‘showing’—that is, pointing out to the district court—that there is




                                          6
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 7 of 27 PageID: 889



an absence of evidence to support the nonmoving party’s case.” Celotex, 477 U.S. at
325.
       Once the moving party has met the threshold burden, the non-moving party
“must do more than simply show that there is some metaphysical doubt as to
material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574,
586 (1986). The opposing party must present actual evidence that creates a genuine
issue as to a material fact for trial. Anderson, 477 U.S. at 248; see also Fed. R. Civ.
P. 56(c) (setting forth types of evidence on which the nonmoving party must rely to
support its assertion that genuine issues of material fact exist). In deciding a
motion for summary judgment, the court’s role is not to evaluate and decide the
truth of the matter, but to determine whether there is a genuine issue for
trial. Anderson, 477 U.S. at 249. Credibility determinations are the province of the
fact finder. Big Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d
Cir. 1992).
       III.   Discussion
       The Copyright Act of 1976 (the “Act”) provides that “[t]he legal or beneficial
owner of an exclusive right under a copyright is entitled, . . . to institute an action
for any infringement of that particular right committed while he or she is the owner
of it.” 17 U.S.C. § 501. The Act enumerates six activities, including reproduction,
transfer, and public display of the copyrighted work, that the copyright owner has
the exclusive right “to do” and “to authorize.” 17 U.S.C. § 106. 6 “Anyone who



6       Subject to sections 107 through 122, the owner of copyright under this title has the
       exclusive rights to do and to authorize any of the following:
       (1) to reproduce the copyrighted work in copies or phonorecords;
       (2) to prepare derivative works based upon the copyrighted work;
       (3) to distribute copies or phonorecords of the copyrighted work to the public
           by sale or other transfer of ownership, or by rental, lease, or lending;
       (4) in the case of literary, musical, dramatic, and choreographic works,
           pantomimes, and motion pictures and other audiovisual works, to perform
           the copyrighted work publicly;
       (5) in the case of literary, musical, dramatic, and choreographic works,
           pantomimes, and pictorial, graphic, or sculptural works, including the
                                              7
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 8 of 27 PageID: 890



violates any of the exclusive rights of the copyright owner, that is, anyone who
trespasses into [the owner’s] exclusive domain by using or authorizing the use of
the copyrighted work . . . is an infringer of the copyright.” Sony Corp. of Am. v.
Universal City Studios, Inc., 464 U.S. 417, 433, 104 S. Ct. 774 (1984) (quotation and
citation omitted).
      A claim for copyright infringement involves two “essential elements:
ownership of copyright, and copying by the defendant.” Dam Things from Denmark,
a/k/a Troll Company ApS v. Russ Berrie & Company, Inc., 290 F.3d 548, 561 (3d
Cir. 2002) (citing Whelan Assocs., Inc. v. Jaslow Dental Lab., Inc., 797 F.2d 1222,
1231 (3d Cir. 1986)); see also Winstead v. Jackson, 509 Fed. App’x 139, 143 (3d Cir.
2013) (stating that “[t]o establish a claim of copyright infringement, the plaintiff
must establish ownership of a valid copyright, and unauthorized copying of
protectable elements of the plaintiff’s work.”).
      Adagio challenges both elements. Part III.A addresses whether Stockfood
possesses an ownership interest in the Images sufficient to confer standing to sue
for copyright infringement. Part III.B addresses whether Adagio copied the Images.
As to these issues, there seem to be few facts in dispute; the parties disagree
primarily about the legal implications of the Agency Agreements, and I resolve those
legal issues in Stockfood’s favor.
      Part III.C considers a third issue: whether the infringement was “willful,”
which would allow for enhanced statutory damages. As to this issue, I find that
issues of fact stand in the way of summary judgment.
         A. Ownership of Copyright/Standing to Assert Infringement
      I first consider the element of ownership, in which I include the closely
related issue of standing to sue for infringement. Stockfood points to the Agency
Agreements and the USCO certificates of registration as prima facie evidence that it


         individual images of a motion picture or other audiovisual work, to display
         the copyrighted work publicly; and
      (6) in the case of sound recordings, to perform the copyrighted work publicly
          by means of a digital audio transmission.
17 U.S.C. § 106.

                                            8
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 9 of 27 PageID: 891



owns a valid copyright to the Images. 7 Adagio responds that only holders of
exclusive copyright-law-based rights to the Images may bring an infringement suit,
and that Stockfood’s rights are not exclusive.
      A multi-hued word, “exclusive”; in and around copyrights, it is used in at
least two senses. Sense # 1: When I say I possess “exclusive” rights in Ms.
Copyright Owner’s copyright, I may mean that I have the right to exclude others
from using the copyrighted material (unless, of course, they pay for the privilege).
Sense # 2: When I say I am Ms. Owner’s “exclusive” agent, I may mean that I am
the only person in the world occupying that status. Both interrelated senses, often
conflated, are involved here.
      1. Whether the Agency Agreements conveyed § 106 rights or just a “bare
         right to sue”

      Adagio’s most fundamental argument is that these Agency Agreements do not
convey any of the statutory rights associated with a copyright at all. What Stockfood
possesses, on this theory, is no more than a bare right to sue on the photographer’s
behalf. (Def. Br. at 8). The issue is essentially one of contract interpretation.
      Adagio says the language in these Agency Agreements is too vague to have
conveyed any right under § 106 of the Act; “While the agreements use the term
‘exclusive,’ they do not specifically enumerate any of Plaintiff’s exclusive rights to
the photographs. The agreement is wholly silent as to what Plaintiff has the
exclusive right to do as the ‘agent’ of the photographers . . . .” (Id. at 7). It is true
that the Agency Agreements do not cite 17 U.S.C. § 106 or the rights thereunder,
and surely it would have been better if they had done so. Neither, however, is it fair
to say that the Agency Agreements are “wholly silent” as to what is being conveyed.




7      Adagio tangentially suggests in its statement of facts that the two Images at issue
were not necessarily in the database of images that Stockfood submitted to the USCO for
registration, as described at p. 5 and n. 5, supra. See DRSMF ¶ 2 (“Stockfood has provided
no evidence that the two photographs were included in the registration of the database or
compilation listed on Plaintiff’s Copyright Registration Certificates.”). Adagio does not press
that argument in its brief, however, and it makes little or no difference to the analysis,
which does not turn on the presumption.

                                               9
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 10 of 27 PageID: 892



       The Agreements appoint Stockfood as the photographer’s “exclusive agent
 worldwide with respect to licensing the Photographs.” (Agency Agreement § 1, DE
 20-2 at 2–3, 10). Stockfood agrees to “use its best efforts to license the
 Photographer's Photographs and to charge and receive reasonable fees for such
 licensing.” (Id. § 5(a)). It is authorized to collect such fees from the third-party
 licensees, by legal action if necessary. (Id.). Net fees are split 50-50 between
 Stockfood and the photographer. (Id. § 6(a)).
       Like many agents, Stockfood protects itself against circumvention; if it
 identifies and introduces a customer, the photographer may not then directly
 license to that customer. (Id. § 1(c)). Stockfood has “complete and sole discretion” as
 to the “terms, conditions and pricing of Photographs licensed to its clients.” (Id. §
 1(d)). Indeed, Stockfood may sell the photo outright, subject only to “consultation”
 with the photographer. (Id.) Stockfood has “sole authority” to determine whether to
 take legal action, “whether for copyright infringement, loss, damage or any other
 reason”; to choose an attorney for that purpose; and to enter into settlements,
 which “shall not be subject to the Photographer's prior approval.” (Id. § 1(e)).
       Missing, as I say, are some magic words—i.e., a verbatim recitation of some
 right or rights under § 106 that are being conveyed. 8 Most pertinent, in the case of
 photographs, those would be the rights to “reproduce” the work, “to distribute
 copies . . . to the public,” or “to display the copyrighted work publicly.” 17 U.S.C. §
 106(1), (3), (5) (quoted in full at pp. 7–8 & n. 6, supra). Those rights are defined as
 the right “to do” those enumerated actions, and also as the right “to authorize”
 another to do them. 17 U.S.C. § 106. I find that by granting the right to license the
 photographs, the Agency Agreement did clearly, if impliedly, convey rights under
 Section 106 of the Act.



 8      Stockfood, perhaps a bit defensively, states that Adagio neglected to conduct
 depositions, but that if it had done so, it could have “explored and understood the
 relationship between the photographers and Plaintiff.” (Reply Br. at 3). By the same token, I
 suppose, Stockfood could have filed an affidavit attesting to such facts, if it believed they
 were important. On this motion, however, the Court is confined to the record the parties
 made.

                                              10
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 11 of 27 PageID: 893



       When interpreting an agreement purporting to assign copyrights, courts look
 to state contract law. Where, as here, the parties agreed to a choice-of-law clause,
 the courts will construe the agreement under the contract law of the chosen state. 9
 The Agency Agreement will therefore be interpreted according to Maine contract law.
 (Agency Agreement § 12(d)).
       Under Maine law, “a contract is to be interpreted to give effect to the intention
 of the parties as reflected in the written instrument, construed in respect to the
 subject matter, motive and purpose of making the agreement, and the object to be
 accomplished.” Coastal Ventures v. Alsham Plaza, LLC, 2010 ME 63, 1 A.3d 416,
 424 (Me. 2010). Whether a contract is ambiguous or unambiguous is a question of
 law; if ambiguous however, its interpretation becomes a question of fact for the
 factfinder. Acadia Ins. Co. v. Buck Constr. Co., 2000 ME 154, 756 A. 2d 515, 517
 (Me. 2000). “Language is considered to be ambiguous if it is reasonably susceptible
 to different interpretations.” Id. (citing Guilford Transp. Indus. V. Pub. Util. Comm’n,
 2000 ME 31, 746 A. 2d 910, 914 (Me. 2000)). Maine courts “interpret language in a
 contract by its ‘generally prevailing meaning.’” Guilford, 746 A.2d 910 at 914
 (quoting Restatement (Second) of Contracts § 202(3)(A) (1981)). Additionally, Maine
 courts “look at the entirety of the contract to see if [an] apparent ambiguity is
 resolved elsewhere in the document.” Id. at 915. Extrinsic “parol” evidence, such as
 an understanding between parties not expressly included in the contract, will be
 barred when the contract is found to be unambiguous. See Rogers v. Jackson,
 2002, ME 140, 804 A.2d 379, 381 (Me. 2002) (“The parol evidence rule operates to
 exclude from judicial consideration extrinsic evidence offered to alter or vary
 unambiguous contractual language.”) (quoting Astor v. Boulos Co., 451 A.2d 903,
 905 (Me. 1982)). Even if some ambiguity is present, a fully integrated agreement
 can operate to bar the consideration of extrinsic evidence. Astor, 451 A.2d at 905.
        No argument is made that this Agency Agreement is not fully integrated.
 Indeed, it contains an explicit “Entire Agreement” clause. (§ 12(c)). That Stockfood is

 9      See TD Bank N.A. v. Hill, 928 F. 3d 259, 273-274 (3d Cir. 2019). Although federal
 copyright law creates the rights at stake, state law still controls issues of contract
 interpretation. See John Wiley & Sons, Inc., v. DRK Photo, 882 F.3d 394, 412 (2d Cir. 2018).

                                             11
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 12 of 27 PageID: 894



 given the right to “authorize” the exercise of rights to reproduce, distribute, or
 display the photos—rights arising from the Copyright Act—is the clear sense of the
 Agency Agreement. Indeed, it is difficult to imagine what else the Agreement could
 mean. The licensing of photographs surely signifies that and nothing else. (See 2
 MILGRIM ON LICENSING § 15.00 (“The copyright grant, usually . . . gives some right to
 ‘copy, distribute and prepare derivative works . . . .”)). One can conjure absurd
 alternative interpretations; Stockfood could, I suppose, license the photographs to
 make papier-mache or prop up the short leg of a wobbly table. Such an
 interpretation does not accord with any reasonable interpretation of the parties’
 expressed intent. Licensing of photographs means the licensing of the reproduction,
 distribution, and display of photographs.
       No court has interpreted “photograph licensing” to mean anything else. It
 stands to reason that many copyright holders, such as photographers and
 musicians, are not interested in the day-to-day business of drafting licenses, and
 would rather outsource those functions to another. Courts presuppose, without
 much analysis, that such copyright holders may appoint an “exclusive licensing
 agent.” An oft-cited treatise on copyright law assumes the existence and prevalence
 of “exclusive licensing agents” without declaring that appellation to be a term of art.
 See 3 NIMMER ON COPYRIGHT § 10.03(A)(4) (“[A] license duly executed by the copyright
 owner’s exclusive licensing agent can be treated as the owner’s contract as much as
 if he had executed it in person.”) (quotation omitted). Indeed, Nimmer’s treatise calls
 into question whether the appointment of this agent need even be in writing. See id.
 In sum, courts routinely incorporate the concept of an “exclusive licensing agent”
 which exercises some or all of the principal’s Section 106 rights. When a dispute
 arises, courts generally do not dispute that rights have been conveyed; the issue is
 usually whether, under the relevant agreement, such rights are exclusive.
       Usually, but not always. Adagio provides a counterexample in the form of a
 case, involving an agreement between a photographer and agent, in which the U.S.
 Court of Appeals for the Second Circuit held that the assignment agreements did
 not convey § 106 rights. John Wiley & Sons, Inc., v. DRK Photo, 882 F.3d 394 (2d


                                            12
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 13 of 27 PageID: 895



 Cir. 2018). Those agreements, however, differed fundamentally from the Agency
 Agreements here; they purported to convey the “right to sue” via a transfer of
 “accrued or later accrued claims, causes of action, choses in action . . . or lawsuits,
 brought to enforce copyrights in the images.” Id. at 402. An agreement assigning a
 bare right to sue, John Wiley held, fails to satisfy the requirement of the Copyright
 Act, which grants standing only to the “legal or beneficial owner of an exclusive
 right under a copyright.” Id. at 404–05 (citing 17 U.S.C. § 501(b)). Rights other than
 those listed in Section 106 of the Act, the court held, are excluded by implication.
 Id. at 405. State law cannot, and federal common law does not, see id. at 407–10,
 operate to the contrary. Because a person who is assigned a mere chose in action,
 or right to sue, has not received any of the six exclusive rights enumerated in
 Section 106, that person lacks standing under the Copyright Act to sue for
 infringement. See 17 U.S.C. § 106 (quoted at pp. 7–8 & n. 6, supra). John Wiley
 thus held that “the Act does not permit a plaintiff assignee to bring a claim for
 infringement without also having or having had a legal or beneficial ownership in
 some exclusive right under part of the allegedly infringed copyright.” Id. at 411.
       The John Wiley court’s analysis demonstrates that those agreements are
 different from the Agency Agreements here. The court discussed two separate sets
 of agreements: the “Representation Agreements” and the “Assignment Agreements.”
 It first held that the Representation Agreements did not convey legal or beneficial
 ownership of an exclusive right under the Copyright Act. The Representation
 Agreements appointed DRK as the photographer’s “agent with respect to the sale or
 leasing of the photographs . . . .” Id. But, critically, “[n]othing in the agreements
 purport[ed] to establish an exclusive principal-agent relationship with respect to
 either photographer or image.” Id. (emphasis added). This, the court noted, was in
 contrast with other agreements DRK had entered into, not at issue in the case,
 which expressly made DRK the “sole and exclusive agent” of the photographers. Id.
       Unlike those Representation Agreements, the Agency Agreements between
 Stockfood and its photographers do expressly provide that the relationship is an
 exclusive one. Stockfood was appointed “as the Photographer’s exclusive agent


                                            13
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 14 of 27 PageID: 896



 worldwide with respect to licensing the Photographs submitted to [Stockfood] by the
 Photographer.” (Agency Agreement § 1(a), DE 20-2 at 1).
       John Wiley next considered the Assignment Agreements. While the plain
 language of those agreements stated that all copyrights and legal title were being
 transferred to DRK, they also provided that the copyright would be reassigned back
 to the photographers immediately following resolution of infringement actions. John
 Wiley, 882 F. 3d at 411. The court, applying Arizona contract law, also looked to
 extrinsic evidence regarding the intent of the parties. 10 Id. at 413. That extrinsic
 evidence, the court held, showed that the agreements were intended to “convey only
 (1) an interest in the images for [USCO] registration purposes, and (2) the bare right
 to sue for infringement.” Id. The court noted that “[n]either of [those] rights is
 among the exclusive rights set forth in Section 106,” and accordingly, “their transfer
 did not render DRK the owner of an exclusive right.” Id. at 413-414.
       Adagio points to a document that is similar to DRK’s Assignment Agreement
 — the Addendum to the Stockfood Agency Agreement. (DE 20-2 at 9, quoted in full
 at pp. 4–5, supra). The Addendum purports to convey ownership of the copyright to
 Stockfood for purposes of registration, frankly for the purpose of advantage in
 litigation. 11 The Addendum assures the photographer, however, that the transfer is


 10     Unlike Maine and other states, which allow consideration of extrinsic evidence only
 where there is facial ambiguity, see p. 12, supra, Arizona incorporates a “modified” version
 of the parol evidence rule. That modified rule, applied by Wiley, allows the court to
 “consider extrinsic evidence as a preliminary matter to determine whether ‘the contract
 language is reasonably susceptible to the interpretation asserted by its proponent.’” Id. at
 413 (quoting Taylor v. State Farm Mutual Automobile Ins. Co., 175 Ariz. 148, 154, 854 P. 2d
 1134 (1993)).
 11      As the Addendum states, registration also opens the door to statutory damages,
 relieving a plaintiff of the need to prove actual damages. See 17 U.S.C. § 412.
         A valid copyright certificate obtained within five years after the date that the work
 was first published, also entitles the holder to a rebuttable presumption that it owns a valid
 copyright. 17 U.S.C. § 410(c); Ford Motor Co. v. Summit Motor Prods., Inc., 930 F. 2d 277,
 290-91 (3d Cir. 1991). In this case, one of the two certificates of registration, assuming it
 was registered at all, was filed within five years of the date of publication. Certificate of
 Registration VA 1-652-320 lists a date of first publication as December 20, 2005 and an
 effective date of registration as March 13, 2008, a span of two years and three months. (DE
 1-2 at 2). The other, however, was not filed timely, so it would not be entitled to a
 presumption of validity. Certificate of Registration VA 1-341-953 lists a date of first
                                              14
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 15 of 27 PageID: 897



 entirely defeasible, and that ownership will revert to the photographer at the
 conclusion of any litigation. Such a transfer of ownership may indeed be portrayed
 as illusory, and Stockfood’s registration as a mere flag of convenience. To put it
 another way, the Addendum, standing alone, might run afoul of the John Wiley
 holding.
       But the Addendum does not stand alone. Nothing in the Addendum
 supersedes or subtracts from the rights that are granted to Stockfood elsewhere in
 the Agency Agreement. We may assume that the Addendum, read alone, conveys
 only a bare right to sue, but the remainder of the Agency Agreement, as I have
 already held, conveys more. The right-to-sue argument was dispositive in John
 Wiley because that court found that the entire agreement, viewed as a whole and in
 the context of extrinsic evidence under Arizona law, did not assign exclusive § 106
 rights. As I have held, that is not true of the Agency Agreement here.
       Having rejected the argument that the Agency Agreement did not convey
 rights under the Copyright Act at all, I turn to the arguments that such rights as
 were conveyed were not “exclusive” in either Sense # 1 or Sense # 2. (See p. 9,
 supra).
       2. Photographers’ retention of rights
       Stockfood’s rights derive from its Agency Agreements with the photographers
 who are the original owners of the copyrights to the Images. Adagio contends that
 these agreements did not actually grant Stockfood licensing rights that were
 “exclusive,” because the photographers retained their rights to use and license the
 Images. Without rights that are “exclusive” in Sense # 1 (see p. 9, supra), Stockfood
 lacks standing to assert infringement against a third party. (Def. Br. at 6-7).
       When building a wall of exclusivity, the poet teaches, we should ask what we
 are walling in and walling out. 12 It turns out, counterintuitively, that so-called
 “exclusive” rights can sometimes be divided or shared between persons.


 publication as January 12, 1998, and an effective registration date of June 9, 2006, a span
 of over eight years. (DE 1-2 at 4).
 12    Robert Frost, “Mending Wall,” from North of Boston (David Nutt, 1914).

                                             15
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 16 of 27 PageID: 898



       A copyright is a bundle of such “exclusive rights,” the violation of which
 entitles the holder of that right to sue for infringement. 17 U.S.C. § 106 (see p. 7N8
 & n. 6, supra). See also 17 U.S.C. § 501(b). At one time, those rights were
 considered indivisible; a copyright had to be assigned all together or not at all.
 Since the passage of the Copyright Act in 1976, however, a copyright owner may
 transfer “[a]ny of the exclusive rights comprised in a copyright, including any
 subdivision of any of the rights.” 17 U.S.C. § 201(d)(2) (emphasis added). Thus there
 may be more than one person possessing “exclusive” rights, or even parts of such
 rights, in a copyrighted work.
       Adagio insists that the photographers’ assignment of the right to license use
 of the photographs, while retaining the right to do so themselves, is inconsistent
 with the concept of “exclusivity.” In the absence of on-point authority from the
 Third Circuit, I find most pertinent the Ninth Circuit case of Minden Pictures, Inc. v.
 John Wiley & Sons, Inc., 795 F. 3d 997 (9th Cir. 2015). There, a photographer, while
 retaining the right to issue licenses on his own, entered into an agency agreement
 with a licensing agent, Minden. 13 The agent in turn licensed the photographs to a
 publisher for use in a textbook. When the textbook publisher exceeded the scope of
 the license, the agent sued for infringement. The agency agreement, Minden held,
 conveyed a sufficient interest to give the licensing agent standing to sue the
 textbook publisher.
       There, as here, the photographer retained his own licensing rights even as he
 transferred such rights to the agency. Minden reasoned that it did not matter, for
 the following reasons. The Copyright Act of 1976 permits an owner to subdivide and
 transfer rights, via an assignment (transfer of title) or exclusive license (granting the
 transferee exclusive use). Minden, 795 F.3d at 1002–03. Either way, the transferee
 has the right to sue for infringement of the right that was transferred. Id. at 1003. A
 mere nonexclusive licensee, however—a person granted permission to use the work
 but not to prevent others from using it (like, say, the textbook publisher)—lacks


 13     Actually multiple photographers had separate agreements with Minden, but I
 simplify.

                                            16
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 17 of 27 PageID: 899



 standing to sue for infringement. Id. Because a nonexclusive licensee has been
 “granted rights only vis-à-vis the licensor, not vis-à-vis the world, he or she has no
 legal right to exclude others from using the copyrighted work and thus no standing
 to bring an infringement suit.” Id. at 1004.
       The agency agreement in Minden did not merely permit the licensing agent to
 copy the copyrighted photos without fear of being sued for infringement. Rather, it
 conveyed to the licensing agent the authority to license the use of the
 photographers’ images to third parties for the photographer’s and the agent’s
 mutual profit. The right to authorize reproduction of copyrighted material, Minden
 held, is an “exclusive right” under the Act. Id. at 1003. The textbook publisher
 objected that the photographers also retained the right to license the photographs
 themselves, and argued that this was inconsistent with their having assigned
 “exclusive” rights to the licensing agency. Id. at 1004. The Ninth Circuit disagreed.
       Step one of the Minden court’s reasoning was that, since the enactment of the
 Act in 1976, so-called “exclusive” rights have been legally divisible, or shareable. 14
 See Minden, 795 F. 3d at 1004. Step two was that the same divisibility principle
 should apply “when the interest granted is an exclusive license to grant licenses to
 others.” Id. Thus the licensing agency did not stand in the shoes of a nonexclusive
 licensee, permitted to use the work but not to prevent others from doing so. Rather,
 the licensing agency stood in the shoes of the photographer with respect to the
 licensing rights that were assigned to it from the photographer. 15



 14      As an example, Minden cited the principle that co-owners as well as sole owners of
 copyrights may possess “exclusive” rights. Id. The proposition of law is correct, but the
 illustration was perhaps inapt, because it introduces the different, and extraneous, issue of
 what rights a co-owner can convey without the consent of the other co-owner. See
 discussion of Tresóna Multimedia, LLC v. Burbank High School Vocal Music, 953 F.3d 638
 (9th Cir. 2020), at pp. 20–21, infra.
 15      Patent law, the Minden court observed, is at least as permissive, and has long been
 so. Id. at 1004–05 (citing Western Elec. Co. v. Pacent Reproducer Corp., 42 F.2d 116, 119
 (2d Cir. 1930) (“exclusive licensee” is not necessarily a “sole licensee”); WiAV Solutions LLC
 v. Motorola, Inc., 631 F.3d 1257, 1266 (Fed. Cir. 2010) (rejecting the argument “that for a
 licensee to be an exclusive licensee of a patent, the licensee must be the only party with the
 ability to license the patent”). “Exclusive” is here used in Sense #1.

                                              17
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 18 of 27 PageID: 900



       The manifest intent of the agency agreement was to grant the agency the
 capacity to grant, and charge for, licenses to reproduce the work. The Minden court
 accordingly saw “no reason why, having appointed Minden to manage the
 commercial use of their photographs in the first instance as their licensing agent,
 the photographers should not also be able to rely on [the licensing agency] to
 protect and defend the licenses that it has issued on their behalf.” Id. at 1005.
       “Exclusive,” then, is something of a term of art, which must be read in the
 context of the divisibility of copyright rights:
       That the photographers have retained some limited degree of authority
       to grant licenses themselves does not eliminate Minden’s interest in the
       copyright as the sole entity to act as the photographers’ licensing agent.
       It merely means that both Minden and the photographers, under the
       terms of the Agreements, can prevent those third parties who have not
       received permission to use the photographs from using them.

 Id. at 1004–05.
       As that principle applied to the Minden facts, it meant the following: To have
 “exclusive” rights (again, in Sense # 1), the agent had to possess the power to
 exclude the rights of third parties, but the agent did not have to possess the power
 to exclude the rights of the photographer. (Minden also required the agent be the
 sole person given that power, i.e., that the grant be “exclusive” in Sense #2. I
 discuss that issue in the following subsection.). So what did the photographer
 convey to the licensing agency in Minden? It conveyed the right to grant a license
 and to sue for infringement someone who exceeded the bounds of such a license or
 had no license at all; it did not convey the right to sue the photographer, or a
 person who had received a license directly from the photographer. 16




 16     To look at it another way, the agency stood in the shoes of the photographer, who
 could not sue himself or a person he had granted a license. Now of course a copyright
 owner could choose to alienate its full bundle of rights, including its own right to use or
 reproduce the copyrighted work. In such a case, “an exclusive licensee may sue others for
 infringement, including the licensor if the licensor infringes on the exclusive right he
 granted the licensee.” Davis v. Blige, 505 F.3d 90, 101 (2d Cir. 2007). The point of Minden
 is that, because copyright rights are divisible, the owner could but did not have to do that.

                                               18
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 19 of 27 PageID: 901



       The Agency Agreements in this case, as Adagio points out, authorize
 Stockfood to license the images, but do not bar the photographers from continuing
 to do so on their own. 17 That limited reservation of rights, under Minden, does not
 undermine exclusivity, or deny Stockfood standing to sue persons other than the
 photographer or the photographer’s direct licensees.
       I discuss briefly a superficially confounding issue that does not actually affect
 the outcome of this case. Minden leaves untouched the distinct requirement that,
 where a copyright has two co-owners, an exclusive license cannot be granted
 without the consent of both. Any analogy to copyright co-owners, however, is flawed
 as a matter of law. In Tresóna Multimedia, LLC v. Burbank High School Vocal Music,
 953 F.3d 638 (9th Cir. 2020), the court clarified that Minden neither undermined,
 nor was undermined by, the “co-owner” case law.
       The reason is this. It is well established that co-owner #1 cannot unilaterally
 grant an exclusive license without the consent of co-owner #2. In such a case, co-
 owner #1 has independent ownership rights, which it did not receive, by transfer or
 otherwise, from co-owner #2. Conversely, co-owner #2 has independent ownership
 rights, which it did not receive from co-owner #1. Both, as it were, were “born with”
 their copyright rights. It follows that neither can convey rights belonging to the
 other, without that other’s consent. The rights of co-owner #2 are subject to those
 of co-owner #1, and vice versa, and a party cannot convey more than it possesses.
 The upshot of Tresóna was that “Tresóna received its copyright interests in the
 songs ‘(I’ve Had) The Time of My Life,’ ‘Hotel California,’ and ‘Don’t Phunk With My
 Heart,’ as a license from an individual co-owner of those interests without the
 consent of the other co-owners,” and therefore lacked standing to sue for
 infringement. 953 F.3d at 645.



 17     Indeed, contemplating just that situation, the Agency Agreements protect Stockfood’s
 interest with a non-compete clause. Such clauses, common in agreements with agents or
 brokers, prohibits the principal and third party from circumventing the agent. This clause
 recognizes that the photographer may continue to license the use of the photographs
 directly, but may not do so with respect to any customer introduced to the photographer by
 Stockfood. (See p. 3, supra.)

                                             19
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 20 of 27 PageID: 902



       The issue in Minden, the Tresóna court reasoned, was different. In Minden,
 the agency obtained its rights, not from one of two co-owners, but from the single
 and sole owner of the copyright, the photographer. “In other words, even if an
 exclusive right is shared between two entities, a sole owner can promise exclusivity
 to just those two, while a co-owner cannot make that same promise unilaterally.
 Because the issue of whether a co-owner of a copyright interest can unilaterally
 grant an exclusive license to that interest was not present in Minden Pictures,
 Tresóna’s reliance on Minden Pictures is misplaced.” Tresóna, 953 F.3d at 645. In
 short, the exclusivity issue as between independent co-owners is different from the
 one between a sole owner and the person to whom it has conveyed an interest.
       Similar to Tresóna, and therefore similarly distinguishable from the issue at
 hand, is the Third Circuit’s holding in Brownstein v. Lindsay, 742 F. 3d 55, 68 (3d
 Cir. 2014). Brownstein, like Tresóna, was confined to the co-owner issue. Having
 found a certain piece of software to be a work of joint authorship, the Third Circuit
 held that a unilateral transfer of ownership by one of the copyright co-owners was
 ineffective: “With respect to transferring the ownership of a joint work, a co-author
 cannot transfer the ownership interest of his co-author.” Id. at 68. The purported
 licensing or transfer agreements, then, could not convey more than a non-exclusive
 right to use the work. Without the consent of both co-owners, those agreements
 could not grant ownership or exclusive rights, which would entitle the transferee to
 sue third parties for infringement. Id. at 68–69.
       This case falls on the Minden side of the Minden/Tresóna divide. Stockfood
 was not a copyright co-owner “at birth,” with its own independent rights, which the
 photographer had no right to impair. On the contrary, any interest Stockfood
 possessed is one that it obtained from the sole (not joint) copyright holder, the
 photographer. The photographer had full power to convey any portion of the rights
 associated with the copyright. As in Minden, “[t]hat the photographers have retained
 some limited degree of authority to grant licenses themselves does not eliminate
 [Stockfood’s] interest in the copyright as the sole entity to act as the photographers’
 licensing agent. It merely means that both [Stockfood] and the photographers,


                                           20
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 21 of 27 PageID: 903



 under the terms of the Agreements, can prevent those third parties who have not
 received permission to use the photographs from using them.” Minden, 795 F. 3d at
 1004–05.
       In short, Stockfood’s rights were exclusive in Sense # 1.
       3. Whether the rights were granted to Stockfood on a “sole and
          exclusive” basis

       Adagio also argues that, even assuming Stockfood acceded to some of the
 photographers’ Section 106 rights, and even assuming that the photographer’s
 retention of rights did not undermine exclusivity, Stockfood still lacks standing
 because it was not appointed as the photographers’ “sole and exclusive” agent (in
 Sense #2). A photographer’s appointment of multiple agents, or even its ability to do
 so, says Adagio, is inconsistent with the concept of “exclusivity.”
       Adagio’s view that Minden requires exclusivity in Sense #2, as well as Sense
 #1, has support:
       “Put more simply, we agree with the Seventh Circuit that the essence of
       an “exclusive” license under the Act is that “the copyright holder
       permits the licensee to use the protected material for a specific use and
       further promises that the same permission will not be given to others.”
       I.A.E., Inc. v. Shaver, 74 F.3d 768, 775 (7th Cir. 1996). Minden has
       been given just such a promise. Under the Agency Agreements, Minden
       is the “sole and exclusive agent and representative with respect to the
       Licensing of any and all uses” of the photographs. That is, the
       photographers have promised that Minden, and only Minden, will have
       the power, as the photographers’ licensing agent, to authorize third
       parties to reproduce, distribute, and display the photographs.

 Id. at 1004–05 (emphasis added).
       The question, then, is whether Stockfood was merely an agent, or was the
 photographers’ sole and exclusive agent, for licensing of photos.
       As the Ninth Circuit ruled in a post-Minden case, that issue depends on the
 terms of the agreement between the agent and the photographer/copyright owner.
 DRK Photo v. McGraw-Hill Global Education Holdings, LLC, 870 F.3d 978 (9th Cir.
 2017). Examining the agency agreements in that case, the McGraw-Hill court found
 that they permitted the photographers to appoint other agents. Indeed, not only did

                                           21
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 22 of 27 PageID: 904



 they fail to label DRK as an “exclusive” agent, but they expressly provided that any
 sales or leases DRK entered into were presumptively non-exclusive. See id. at 981
 (“DRK PHOTO will not require, nor ask a photographer or agency for exclusivity of
 an image until such time that DRK PHOTO has made an exclusive sale of the image
 . . . .”) (quoting the agreement). These agreements did not have language parallel to
 the language in the Minden agreements, which provided in substance “that Minden,
 and only Minden, will have the power, as the photographers’ licensing agent, to
 authorize third parties to reproduce, distribute, and display the photographs.” Id. at
 984 (quoting Minden, 795 F.3d at 1005). The McGraw-Hill court added that the
 agreements “also lack any limitation whatsoever on the photographers’ authority to
 contract with other licensing agents. In the absence of any such promise, DRK’s
 Representation Agreements confer nonexclusive licenses and do not render DRK a
 legal owner for standing purposes.” Id. at 984–85.
       The Stockfood Agency Agreements, in Adagio’s view, “do not expressly confer
 any exclusive rights on Plaintiff or [contain] meaningful restrictions on the
 Photographers to prevent them from licensing the photographs at issue to other
 parties including other agencies.” (Def. Br. at 7). I disagree; the Agency Agreements
 here do not resemble those in McGraw-Hill. They do in fact expressly grant
 Stockfood, and only Stockfood, the exclusive right to act as the photographer’s
 licensing agent with respect to the photos. Both Agency Agreements provide that
 “[t]he Photographer hereby appoints [Stockfood], and [Stockfood] hereby accepts
 such appointment, as the Photographer’s exclusive agent worldwide with respect to
 licensing the Photographs submitted to [Stockfood] by the Photographer.” (DE 20-2
 at 1, 10 (emphasis added)). An appointment as the photographer’s exclusive agent
 worldwide, I find, is sufficiently specific; it does not permit the appointment of
 another licensing agent for the same copyrighted works.
       However, that is exactly what Adagio argues has occurred. It points to a
 posting on the HuffPost website which includes a copy of one of the Images bearing
 the caption “Maas, Rita via Getty Images.” (Def. Br. at 8). The implication is that
 Rita Maas, one of the two photographers involved in this case, has given Getty


                                            22
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 23 of 27 PageID: 905



 Images, another stock image agency, the ability to license the Image for use by
 HuffPost.
       First, it is not clear that this implication is true. The Image could have been
 licensed to Getty Images by Stockfood, or Getty Images could have been granted a
 one-time non-exclusive license from Rita Maas. Second, even if true, it may indicate
 no more than Maas’s breach of her contract with Stockfood; there is no reason that
 the photographer’s breach, if it occurred, 18 would deprive Stockfood of the rights for
 which it bargained. Adagio therefore raises no facts indicating that Stockfood’s
 appointment as licensing agent was not exclusive in Sense #2.


                                       *      *     *
       Altogether, it is clear from the face of the Agency Agreement that the
 photographers intended to appoint Stockfood as their exclusive licensing agent.
 That appointment carried with it the grant of the exclusive right to act as a
 licensing agent, that is, to authorize the reproduction, distribution, and display of
 the Images in return for a fee that would be shared with the photographer.
 Moreover, that right was exclusive; under Minden, the photographers’ retention of
 limited licensing rights does not undermine exclusivity as a matter of law, and the
 Agency Agreements provide that Stockfood is the photographers’ sole and exclusive
 agent worldwide.
       Because Stockfood is entitled to judgment as a matter of law based on the
 record, I grant summary judgment in favor of Stockfood as to ownership and
 standing to sue for infringement.

          B. Infringement
       Having established that it has standing to bring a suit for infringement,
 Stockfood seeks summary judgment as to whether Adagio infringed its copyrights.
 Adagio does not dispute that posting the Images on its website without a license
 would infringe the rights of the copyright owner. Instead, Adagio suggests that it


 18    I clarify that I am not stating that such a breach occurred, but considering arguendo
 what the consequences of such a breach would be.

                                             23
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 24 of 27 PageID: 906



 has raised a genuine dispute requiring a trial as to whether it did possess a license
 to use the images. (Def. Br. 4-6).
       In support of that argument, Adagio proffers that its usual policy would have
 been to obtain a license. (Id.). Adagio does not, however, submit an affidavit
 claiming that it did in fact have a license for the Images. This issue does not,
 therefore, require a credibility determination. Adagio offers only that it usually
 obtains licenses, could have obtained a license from Stockfood or someone else, and
 therefore has raised a triable factual issue as to its possession of a license. 19 This
 does not rise above the level of speculation. It is not sufficient to create a genuine
 dispute as to whether the use of the Images was licensed and permissible.
       Accordingly, I grant summary judgment in favor of Stockfood as to whether
 Adagio infringed by posting the Images.




 19     In support of this second contention, Adagio notes that one of the images was
 featured in an article by the Huffington Post, with a caption indicating that the image was
 licensed by Getty, another stock image licensing service. (Def. Br. at 5). But it offers no
 evidence that this was it was in fact the same image (and not merely a similar-looking one
 by the same photographer); that Getty in fact had rights to the image; or that Adagio had
 obtained a license from Getty. See also discussion at p. 24, supra. Apparently no party
 obtained any evidence or affidavit from Getty. Like Adagio’s other arguments on this point,
 this one raises a hypothetical possibility, not a fact supported by evidence.



                                             24
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 25 of 27 PageID: 907




        C. Willfulness
        Having established infringement, Stockfood also seeks summary judgment on
 the issue of whether Adagio’s infringing conduct was willful. This determination
 affects the amount of damages Stockfood can ultimately recover. See 17 U.S.C. §
 504(c)(2).
        Stockfood cites several precedents from the Second Circuit holding that
 willfulness can be established at the summary judgment stage. (Pl. Br. at 7-8).
 Adagio does not dispute that as an abstract proposition. Rather, it focuses on the
 evidence for Stockfood’s contentions, arguing that Stockfood has not established
 the lack of a genuine issue as to Adagio’s willfulness.
        “In a case where the copyright owner sustains the burden of proving, and the
 court finds, that infringement was committed willfully, the court in its discretion
 may increase the award of statutory damages to a sum of not more than $150,000.”
 17 U.S.C. § 504(c)(2). The statute does not define willfulness, nor has the Third
 Circuit established a comprehensive test. 20 The Second Circuit, however, has
 adopted the following standard:

        To prove ‘willfulness’ under the Copyright Act, the plaintiff must show (1) that
        the defendant was actually aware of the infringing activity, or (2) that the
        defendant's actions were the result of ‘reckless disregard’ for, or ‘willful
        blindness’ to, the copyright holder's rights. Willfulness may be proven on
        summary judgment, so long as the court draws all reasonable inferences in
        the defendant's favor.
 Jose Luis Pelaez, Inc. v. McGraw-Hill Global Educ. Holdings LLC, 399 F. Supp. 3d
 120, 146 (S.D.N.Y. 2019) (citing, inter alia, Island Software & Computer Serv., Inc. v.
 Microsoft Corp., 413 F.3d 257, 263 (2d Cir. 2005)). Adagio does not quarrel with the
 Second Circuit standard, and I adopt it arguendo.

 20     Stockfood cites only one case from the Third Circuit, contending that it stands for
 the proposition that it need only show that the defendant copied the images “deliberately.”
 (Reply Br. at 4 (citing Williams Electronics, Inc. v. Artic Int’l, Inc., 685 F. 2d 870 (3d Cir.
 1982)). But this case did not elaborate on a standard for willfulness—it merely made a
 procedural point that the defendant ought to have to opportunity “to present evidence
 rebutting the charge of willful and deliberate infringement” before the court bound itself to
 granting statutory damages. See Williams, 685 F. 2d at 878.

                                               25
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 26 of 27 PageID: 908



        Stockfood argues that the evidence shows both “reckless disregard” for and
 “willful blindness” to its rights. Adagio, it says, offered no evidence that its
 infringement was accidental, that it made any effort to identify the owner of the
 Images, or that it had any policy in place to avoid the unauthorized use of
 copyrighted images. (Pl. Br. at 7-9).
        Adagio counters that it does in fact have a policy of licensing its images, as
 evidenced by deposition testimony from its CEO and a sampling of licensing fees
 paid in other instances. (Def Br. at 9-10). Stockfood criticizes this evidence as
 insufficient, because there is no evidence that Adagio had adopted a formal or
 written policy. That circumstance may go to the weight of, but does not negate, the
 evidence. To agree with Stockfood here would be to impermissibly discount Adagio’s
 evidence of its own state of mind. Under the summary judgment standard, that
 cannot be done.
        Adagio also provides testimony that it removed the Images from its website
 “within hours of first being contacted by Plaintiff and immediately advised Plaintiff
 that the images had been removed.” (Id. at 10). That fact, says Adagio, is a key
 differentiator between its conduct and the willful conduct of the parties in the cases
 cited by Stockfood.
        Ultimately, Stockfood does not point to direct evidence that Adagio’s conduct
 was actually willful. Rather, it effectively shifts the burden to Adagio by highlighting
 the lack of evidence negating willfulness. (Reply Br. at 4-5). At the summary
 judgment stage, I must draw reasonable inferences in the non-movant’s favor. Here,
 Adagio has put forth some evidence (deposition testimony of its licensing policy and
 its immediate removal of the infringing content) that even if it did infringe, it did not
 do so willfully. That evidence would not necessarily compel a finding in Adagio’s
 favor, but that is not the issue; Stockfood, not Adagio, is moving for summary
 judgment, and these facts constitute some evidence that Adagio’s conduct was not
 willful. 21

 21     Consider also that Stockfood brought suit some ten years after the infringement
 allegedly began. Adagio’s inability to bring forth more direct evidence may therefore have
 less significance than Stockfood gives it.

                                              26
Case 2:18-cv-16678-KM-MAH Document 26 Filed 07/31/20 Page 27 of 27 PageID: 909



       There is enough conflicting evidence here to raise a genuine dispute.
 Accordingly, summary judgment is denied as to the issue of willfulness.


       IV.   Conclusion
       For the reasons set forth above, Stockfood’s motion for summary judgment
 (DE 19) is GRANTED as to liability (ownership and infringement) and DENIED as to
 whether Adagio’s conduct was willful.
 Dated: July 31, 2020



                                     /s/ Kevin McNulty
                                     ____________________________________
                                      HON. KEVIN MCNULTY, U.S.D.J.




                                          27
